Appeal from an order of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered November 21, 2012 in a divorce action. The order granted defendant’s request for attorney’s fees and directed plaintiff to pay defendant’s attorney the sum of $2,678.90.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1336Same memorandum as in Gay v Gay ([appeal No. 1] 118 AD3d 1331 [June 13, 2014]).
Present — Smith, J.P, Peradotto, Sconiers, Whalen and DeJoseph, JJ.